After referral of the issues in this disciplinary proceeding to a referee for a hearing, respondent submitted an affidavit, dated May 29, 1981, in which he tenders his resignation as an attorney and counselor at law (see 22 NYCRR 691.9). Respondent was admitted to the Bar by this court on December 18, 1957. By order dated May 13,1981, this court, inter alia, suspended respondent from the practice of law. Respondent acknowledges that he is presently the *843subject of a disciplinary proceeding instituted by the Grievance Committee for the Second and Eleventh Judicial Districts. Respondent states that his resignation is submitted freely and voluntarily; that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation. Finally, respondent acknowledges that he could not successfully defend himself on the merits against the charges pending against him. Generally stated, respondent is accused of neglecting legal matters entrusted to him; representing clients whose interests were patently conflicting to the detriment of the interests of his client; in 10 separate instances converting clients’ escrow funds to his own use, said funds totaling in excess of $68,000; failing to keep records as required by the rules of this court; facilitating and arranging for unlawful payments to persons in connection with the placing out of children for adoption in violation of section 374 of the Social Services Law; giving false and misleading testimony to a subcommittee of the petitioner Grievance Committee; unlawfully retaining a $5,000 bail refund and converting said moneys to his own use; and failing to co-operate with the petitioner Grievance Committee and the Grievance Committee of the Brooklyn Bar Association in their respective investigation of complaints concerning respondent. Under the circumstances, herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that respondent’s name be stricken from the roll of attorneys and counselors at law, effective forthwith. Moflen, P.J., Hopkins, Damiani, Titone and Lazer, JJ., concur.